Case 1:15-cr-00466-ILG Document 247 Filed 05/18/20 Page 1 of 5 PageID #: 3062



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
UNITED STATES OF AMERICA

        v.                                                   MEMORANDUM & ORDER
                                                             15-CR-466
EVELYN PERSON,

                           Defendant.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Pending before the Court is a motion pursuant to 28 U.S.C. § 2255 seeking an Order that

would vacate or set aside her conviction.

                                              BACKGROUND

        The defendant was indicted, charged in Count One with conspiracy to distribute and

possess with intent to distribute drugs; in Count Three with maintaining a drug stash house; and in

Count Eight with possession of a firearm in connection with a drug offense. She was convicted of

Counts One and Eight following a four day jury trial and sentenced to a mandatory term of

imprisonment for five years to be followed by a three year term of supervised release.

        Prior to trial she moved to suppress evidence she alleged was obtained incident to a search

and seizure in violation of the Fourth Amendment of the United States Constitution. A hearing

was held and concluded in one day. Three witnesses testified, two were New York City Police

Officers and the defendant testified on her own behalf. Their testimony was a recital by each of

the sequence of events upon which that motion was based. A review of the Court’s trial notes,

the transcript of the hearing, the observation of the witnesses, their demeanors as they responded

to questions put to them on direct and cross-examination, and a critical assessment of



                                                       -1-
Case 1:15-cr-00466-ILG Document 247 Filed 05/18/20 Page 2 of 5 PageID #: 3063



the substance of their testimony, led the Court to believe that the police officers were credible and

the facts to be as they testified to them. The motion was thus, accordingly, denied. DE 61.

        The defendant then moved the Court for an Order that would re-open the suppression

hearing alleging that her then attorney represented her ineffectively. In essence she claimed that

the cross-examination of the police officers failed to impugn their credibility which otherwise

would have succeeded but for their ineffectiveness. DE 81, DE 82. That motion was denied. DE

98.

        The defendant was thereafter found guilty after a trial by jury of conspiracy to distribute

and possess with intent to distribute cocaine base and heroin, of using and carrying a firearm

during and in relation to a drug offense, and of aiding and abetting that crime.

        Motions pursuant to the Federal Rules of Criminal Procedure §§ 29 and 33 followed in

due course. In a 20-page Memorandum and Order, DE 182, familiarity with which is assumed,

her motions were denied. A motion to reconsider that denial, DE 184, was also denied in a

Memorandum and Order. DE 192.

        Undeterred by the adverse rulings on all her pre and post-trial motions, she appealed her

conviction. On appeal, she argued that this Court “erred in declining to re-open an evidentiary

hearing on her motion to suppress based on the ground that prior counsel provided ineffective

assistance at the suppression hearing.” She also challenged the validity of this Court’s evidentiary

rulings at trial and to the validity of the return of the jury’s verdict in response to special

interrogatories. The Court affirmed her conviction, holding in a 9-page Summary Order that the

failure to re-open was not an abuse of discretion and that the Court’s other challenged rulings

were not erroneous. 745 Fed. App’x 380 (2d Cir. 2018); cert. denied, 139 S. Ct. 934 (2019).


                                                   -2-
Case 1:15-cr-00466-ILG Document 247 Filed 05/18/20 Page 3 of 5 PageID #: 3064




        Still undeterred, she made this § 2255 motion grounded entirely on the ineffectiveness of

counsel which was raised on appeal and deferred to this Court. The claimed ineffectiveness was

deficient representation on her motion to suppress, on her asserted unconstitutional search and

seizure of her apartment, on the failure to preclude 404(b) evidence at trial and to argue on appeal

the insufficiency of the evidence that she conspired to distribute drugs.

                                            DISCUSSION

        The § 2255 petitioner has the burden of proving her entitlement to relief by a

preponderance of the evidence. Harned v. Henderson, 588 F.2d 12, 22 (2d Cir. 1978). When that

entitlement is based upon a claim of ineffective assistance of counsel, one turns almost reflexively

to Strickland v. Washington, 466 U.S. 668 (1984) for guidance as to what that burden entails.

She would learn that she would have to show that counsel’s representation fell below an objective

standard of reasonableness considering all the circumstances; that she suffered prejudice due to

the ineffective assistance. In that regard, it is significant to note that Strickland teaches that

judicial scrutiny of counsel’s performance is very deferential; that a strong presumption is

indulged that counsel’s conduct fell within a wide range of reasonable professional assistance and

that all important decisions were made in his professional judgment.

        As of this writing, inquiry reveals that Strickland was cited 330,960 times in all and in

cases, 190,193 times. I cite these facts suggesting that it may warrant an inference that

incompetence or ineffectiveness of the criminal defense bar is ubiquitous, an inference that lurks in

Justice O’Connor’s statement in Strickland at p. 690:

                        The availability of intrusive post-trial inquiry into attorney
                        performance or of detailed guidelines for its evaluation

                                                   -3-
Case 1:15-cr-00466-ILG Document 247 Filed 05/18/20 Page 4 of 5 PageID #: 3065




                        would encourage the proliferation of ineffectiveness
                        challenges. Criminal trials resolved unfavorably to the
                        defendant would increasingly come to be followed by a
                        second trial, this one of counsel’s unsuccessful defense.
                        Counsel’s performance and even willingness to serve could
                        be adversely affected. Intensive scrutiny of counsel and
                        rigid requirements for acceptable assistance could dampen
                        the ardor and impair the independence of defense counsel,
                        discourage the acceptance of assigned cases, and undermine
                        the trust between attorney and client.

        This case is an echo of Justice O’Connor’s insightful and prescient observation. This trial,

resolved unfavorably to the defendant, was followed by “a second trial”—“this one of counsel’s

unsuccessful defense.” The burden of this motion is a virtual “second trial” in that a reading of the

submissions for and opposed to this motion against the background of all that has been submitted

in this case makes meaningful Justice O’Connor’s characterization of this motion as “a second

trial.” Its charges of ineffectiveness are attributed to every stage of this case.

        Her claimed ineffectiveness of Margaret Shalley at the hearing on the motion to suppress,

was considered and denied in the Court’s Findings of Fact and Conclusion of Law. DE 61. The

Court denied the motion to re-open that hearing for the same reasons in DE 98 and for the

reasons discussed in the government’s opposition to that motion, DE 89 at 4-6, which the Court

fully adopts and incorporates by reference here.

        The claimed ineffectiveness of David Gordon, who represented her on the motion to re-

open and at trial, is meritless. She faults him for failing to preclude 404(b) evidence at trial, but

the record clearly reflects that he did object to its admissibility. He also objected to that evidence

in her Rule 33 motion, DE 185 at 6, and the admissibility of it was affirmed on appeal. 745 Fed.

App’x 380 (E.D.N.Y. 2019).

                                                   -4-
Case 1:15-cr-00466-ILG Document 247 Filed 05/18/20 Page 5 of 5 PageID #: 3066




          The teachings of Strickland have been acknowledged above and bears repeating as the

lesson learned for the disposition of this motion. Has the defendant shown that counsel’s

performance fell below an objective standard of reasonableness? Has she shown that she suffered

prejudice that was due to counsel’s claimed ineffectiveness? In weighing those factors, courts are

required to be deferential to counsel’s performance and indulge a strong presumption that his

performance fell within the wide range of reasonable professional assistance.

          I would regard the fundamental consideration to be as succinctly conveyed in Strickland,

viz., was the result in this case unreliable; was there a miscarriage of justice because of patent

professional inadequacy or, as the Court put it a “breakdown in the adversarial process.” 466 U.S.

at 696.

          I am confident in concluding that there was no breakdown in that process, that there was

no miscarriage of justice; that the burden that was the defendant’s was not carried; that the

presumption that counsel’s representation was well within the range the profession required of

them and to which the defendant was entitled was not rebutted. Her motion is, therefore,

DENIED.

                 SO ORDERED.

Dated:           Brooklyn, New York
                 May 18, 2020                                  ______________________________
                                                               I. Leo Glasser
                                                               Senior United States District Judge




                                                  -5-
